PER CURIAM.
We review Brooks v. Ocean Village Condominium Association, Inc., 625 So.2d 111 (Fla. 3d DCA 1993), in which the court predicated its decision on Nachon Enterprises, Inc. v. Alexdex Corp., 615 So.2d 245 (Fla. 3d DCA 1993) (Nachon I), which was pending review in this Court. We have jurisdiction under article V, section 3(b)(3) of the Florida Constitution.
In Alexdex Corp. v. Nachon Enterprises, Inc., 641 So.2d 858 (Fla.1994) (Nachon II), this Court subsequently quashed Nachon I.
Accordingly, we quash the decision below and remand for further proceedings in which the court may address such other issues as may be pertinent.
It is so ordered.
GRIMES, C.J., and OVERTON, SHAW, KOGAN, HARDING, WELLS and ANSTEAD, JJ., concur.